DETAILED ACTION
This action is in response to the amendments filed on Sept. 26th, 2022. A summary of this action:
Claims 1, 3, and 8 have been presented for examination.
Claims  1, 3, and 8 were amended
The specification is objected to
Claims 1 and 3 are objected to because of informalities
Claims 1, 3, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1, 3, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “BIM-based automated design and planning for boarding of light-frame residential buildings”, 2018 
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “BIM-based automated design and planning for boarding of light-frame residential buildings”, 2018 in view of Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014, URL: blogs(dot)autodesk(dot)com/bim-and-beam/2014/02/21/manage-clash-detection-of-framing-using-mwf-revit/ 
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 and 12-13 of copending Application No. 16/822,153 in view of  Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014 
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822,153 (reference application).
Claims 1, 3, and 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/822,124 (reference application).
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 22 of copending Application No. 16/822,144 in view of  Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 16/822,144 (reference application). 
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 11 of copending Application No. 16/822,172 in view of  Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822,172 (reference application). 
Claims 1, 3, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, and 20 of copending Application No. 16/822,115 (reference application). 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the claim objections
	In view of the amendments, the claim objections are withdrawn in part, maintained in part, and new objections are presented below as was necessitated by the amendment. 

Regarding the § 112(a) Rejection
	In view of the amendments, the rejection is withdrawn. New grounds of rejection are presented below, as was necessitated by amendment. 

Regarding the Double Patenting Rejection
	The rejection is maintained, and has been updated below in response to the amendments to both the instant application and all of the co-pending applications. 
	The Examiner notes that while there was a previous terminal disclaimer (TD) filed, it was not accompanied by the fee, the complete title of the invention listed on that TD form is incomplete, and boxes 1 and 2 were both selected – only one box should be selected. 
As such, see MPEP § 1490 for more details, including (VI)(C): “Once a correct replacement terminal disclaimer is received, the next Office action should make it clear that "the second terminal disclaimer replaces the first terminal disclaimer, and the first terminal disclaimer is thus void." A second terminal disclaimer fee should not be assessed/charged, because the first fee is applied to the second terminal disclaimer” and see footnote 2 for ¶ 14.26.07: “If the disclaimer fee was paid for a terminal disclaimer which was not accepted, applicant does not have to pay another disclaimer fee when submitting a replacement or supplemental terminal disclaimer...”
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Regarding the § 101 Rejection
	The rejection is maintained, and has been updated below as was necessitated by amendment.
The Examiner notes that the arguments submit no claim as representative, nor do the
arguments clearly argue features that are claimed. It is improper to import limitations from the
specification into the claims, and for purposes of responding to the arguments the Examiner
treats claim 1 as representative.

Applicant submits (Remarks, page 6): “The amended claims are directed towards a 3D modeling software/environment and provide clear improvements for said software/environment…This shows a clear improvement to the function of a computer
and effecting a transformation of a particular article to a different state.”

Examiner’s Response: The Examiner respectfully disagrees.  
	As to this being an improvement to technology, see MPEP § 2106.05(a): “…That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement…" – see ¶¶ 2-7 including ¶ 5 of the specification, and see ¶¶ 19-20 including: “The present invention provides the advantage of analyzing a building model to develop the optimal placement and positioning of sheathing material for the floors of the building by a reviewing the floor joist elevations and placement and developing the layout of the sheathing material to cover the floors.... The unique feature of the present invention, the building finishings are added by a user and the present invention is able to create the drawings showing the sheathing material layout and arrangement and design as well as determine the optimized quantity…This feature avoids the overestimation of the fasteners and provides the optimum quantity to order on site…” – the specification descriptions of the improvements/advantages are “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” as discussed in MPEP § 2106.05(a). 
Furthermore, the disclosed advantages/improvements describe an improvement in the judicial exception alone, i.e. an improvement to the “typical building process” (¶ 19 of the instant specification) - see MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement.”, see MPEP § 2106.05(I): "a claim for a new abstract idea is still an abstract idea”

Furthermore, the arguments convey a consideration under this being an improvement to the functioning of a computer -  this is not an improvement to the functioning of a computer, as a computer does not improve its own functioning by use of this method. To clarify, MPEP § 2106.05(a)(I): “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool.” – the present claims merely invoke the usage of computers as a tool to implement the abstract idea. 

Furthermore, this argument also conveys a consideration under the particular transformation test, as detailed in MPEP § 2106.05(c): "… It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility. All claims must be evaluated for eligibility using the two-part test from Alice/Mayo... Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation.” – the present claims are not reciting a particular eligible transformation, and the claims do not pass the two-part test from Alice and Mayo as per the rejection. 

Applicant submits (Remarks, pages 6-7): “For instance, the claimed subject matter is physical rather than being a mere mental process, and thus is not an abstract idea… The claims as a whole are directed to more than just steps capable of being performed mentally. Through the restriction of the 3D modeling software, the creation of the plurality of sheathing material panel models, the new building model. There are newly created data sets of 3D model files which were not in existence before…The present invention creates and manipulates models and illustrations. This solves a technical problem of applying sheathing material to a 3D model…All within a 3D modeling environment” 

	 Examiner’s Response: The Examiner respectfully disagrees.  
As to the argument about the subject matter being physical, see MPEP § 2106.04(d)(I): “As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point").”
As to the remaining argument about the claimed subject matter not being able to be performed mentally, the Examiner notes that the argued features are 1) not claimed in ordered combination in any single representative claim; and 2)  do not address that as per MPEP § 2106.04(a)(2)(III): “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind."” – these arguments imply that the usage of features such as “3D modeling software” preclude this from being performed mentally, however the claims recite these additional elements with such generality that these are considered as stated in MPEP § 2106.05(f): “simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation)”.
See the rejection for further clarification.

Applicant submits (Remarks, page 7): “The claims invention also includes a steps and actions that once the conflicts are corrected, the invention provides the new 3D model and the illustrations instead of continuously checking for conflicts. This limitation meaningfully employs information provided by the abstract limitations to control the operation of the software, and the claimed software provides technical improvements in the field of 3D modeling.”
Examiner’s Response: The Examiner respectfully disagrees. The portions of the various independent claims that reflect such conflict checking recites the act with such generality that these steps do not preclude a person mentally performing such conflict checking as a mental evaluation/judgement. As to the control of software, the features recited in the claims amount to nothing more then the use of a computer as a tool to implement an abstract idea, with additional features of “simply adding a general purpose computer or computer components after the fact to an abstract idea” (MPEP § 2106.05(f)). See the rejection for clarification, and see above for the consideration of the improvement to technology. 

Regarding the § 102/103 Rejection
The rejection is maintained, and has been updated below as was necessitated by amendment. 

Applicant submits (remarks, page 8): “Liu discloses playing the drywall (for the walls not the floors) where the drywall edges are on a stud, this is done for taping and mudding purposes. It does not indicate where the fastening locations are or how many are needed. Liu also indicates that playing drywall horizontally is preferred. This does not indicate fastening locations based on the overlap or intersection with the sheathing panels and the members. Also, Liu does not disclose performing a conflict check on the model to determine that the members are conflict free. Without having this done on the model it may results in all these placements being off or incorrect. Liu assumes the model is designed correctly and free any of errors. The present invention performs that check prior to the analysis of the sheathing material. The present invention also applies the sheathing material panels and THEN analyzes them to determine if they are in the best layout and setup based on an assembly process and reducing wasted panels.”

Examiner’s Response: 
The Examiner respectfully disagrees. 
First, this argument improperly imports features from the specification into the claims, e.g. “This does not indicate fastening locations based on the overlap or intersection with the sheathing panels and the members” is not recited in the claims. 
As to Liu’s placement of the drywall on the edges of the studs, and Liu’s similar placement of the floor boarding on the edges of the joist (see figures 12-13, as Liu has a flowchart for both of these), the Examiner notes that figure 3 of Liu explicitly shows that fasteners, e.g. screws/nails, go into the studs, and see Liu § 1 ¶ 1: “In construction practice, boarding sheets of nominal sizes are cut to designed dimensions, then fastened to wood (or metal) studs and joists.” The Examiner has annotated figure 3 of Liu below to clarify on this. To clarify, figure 3 shows a regular spacing between these fasteners. A skilled person would have inferred in view of this and § 1 ¶ 1 and their own knowledge that a similar such arrangement of fasteners would have been used for the floor boarding into the floor joists. 

    PNG
    media_image1.png
    408
    426
    media_image1.png
    Greyscale


In addition, the submitted argument also implies that Liu does not do “floor boarding”, however Liu explicitly disclosures not just a “Flowchart of wall boarding [drywall] design algorithm” in figure 12 and its associated description, but also discloses a “Flowchart of floor boarding design algorithm” in figure 13  and its associated description – i.e. the argument is a piecemeal analysis of Liu. 
Furthermore, this argument requires an unclaimed combination of the distinct independent claims – it is improper to import limitations from one independent claim to another one - e.g. the limitation for “performing a conflict check on the model to determine that the members are conflict free” is only recited in claim 1, not claim 8.
In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). To clarify – see the rejection, Liu was not relied upon for the conflict checking, but rather Fudala was relied upon. As such, this is a piecemeal analysis of the references without addressing the reference that was relied upon for the argued feature. 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 recites “of-a” with a hyphen between these terms. The Examiner suggests amending the claim to recite “of a” without the hyphen.
Claim 1 recites “a fasting location”, whereas claim 8 recites “fastening locations”, as does at least ¶ 52 of the specification. This appears to be an obvious typographical error and the Examiner suggests amending claim 1 to recite “a fastening location”
Claim 1 recites “on the determined installation order” however the amendments canceled the prior recitation of this element. The Examiner suggests amending the claim to use the article “a” as this is the first recitation of this element. 
Claim 3 recites “calculating…positioning…” wherein the term “positioning” lacks an article. The Examiner suggests amending the claim such that positioning has an article, e.g. “a positioning”
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
Replacement drawings were submitted on Apr. 30th, 2020, however the specification figure and part numbers were not amendment to reflect the new drawings.
To be specific, the original drawings had 10 figures – the replacement drawings have 9 figures. Figure 6 was deleted in its entirety and no replacement was filed.
As such, the figure numbers in the specification no long match the replacement drawings. 
The Examiner also notes that ¶¶ 10-18 of the specification do not appear to match the present drawings, i.e. ¶ 16 appears to describe figure 6; ¶ 17 appears to describe figure 8, and there does not appear to be a correct description of what is now figure 7 (see ¶ 69 which includes the part numbers depicted in what is now figure 7).
The Examiner suggests amending the specification to reflect the amended figure numbers, and notes that the part numbers for the figures still appear to be correct in the instant specification. As figure 6 was deleted, the Examiner suggests deleting the prior descriptions of figure 6.
Appropriate correction is required.

Claim Interpretation
The claims are given their broadest reasonable interpretation to a skilled person in the art in view of the instant specification (see MPEP § 2111). 
Claim 1 recites, in part: “3-D tool” and claim 8 similarly recites “3-D environment” – this is interpreted in view of the instant specification ¶ 53, figure 5, and ¶ 66: “The model consists of at least a set of frame members, as shown in Figure 5, a model 500 of the frame members is generated or received by the sheathing optimization program 108 and provides the structure for which the sheathing/finishing materials are to be applied to”.
Claim 1 recites, in part: “sending…a command to the 3-D tool…” and claim 8 contains a similar recitation. This is interpreted under the BRI in view of ¶¶ 26-28 of the instant specification: “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus…”. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites, in  part: comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels…
	See ¶ 70 of the instant specification: “The sheathing optimization program 108 knowing the dimensions of a standard piece of sheathing material, the sheathing optimization program 108 is able to generate the dimensions of each piece sheathing material based on the overall dimensions of the surface. The sheathing optimization program 108 is able to optimize the alterations to the necessary pieces to both minimize waste material and installation time based through the use of various computer learning technologies. The sheathing optimization program 108 is able to calculate and determine the ideal installation pattern of the pieces of sheathing material based on the placement of the sheathing material on the exterior of the building and through the use of machine learning or artificial intelligence.” 
	This does not provide sufficient written description support the recitations in the present claims as noted above in bold. To clarify, the disclosed minimization of waste material and installation time is not one which conveys the specific feature of “the layout requires the fewest number of sheathing material panels, with the least amount of modifications” as recited in the claims. 

	Claim 1 recites, in part: …and a fasting location is shown in the 3-D tool within the model; – as per the above objection, the Examiner notes that fasting appears to be a typographical error for the term “fastening” in ¶ 67 of the specification
	Claim 8 recites, in part: sending a command to the 3-D environment to incorporate a visual mark on each of sheathing material panel models within the model;
	See instant specification ¶ 53: “Information gathered from computing device 104 and the 1-dimensional, 2-dimensional, and 3-dimensional drawings and models as well as the requirements so that the materials and members are identified as conflicting or non-conflicting”, figure 5, and ¶ 66: “The model consists of at least a set of frame members, as shown in Figure 5, a model 500 of the frame members is generated or received by the sheathing optimization program 108 and provides the structure for which the sheathing/finishing materials are to be applied to”. 
	See figure 8, as described in ¶ 67: “As shown in Figure 9, a floor member 801 is shown with a piece of sheathing material 802. The sheathing material 802 is secured to the floor members 801 at the fastening locations 803. These locations align with the floor members 801.” – see the objection to the specification above as to the figure numbers, the Examiner notes that the part numbers remain unchanged in the drawings filed on Apr. 30th, 2020.
	See ¶¶ 72-73: “In step 408, sheathing optimization program 108 generates a set of drawings for the building design, sheathing materials, and bill of materials…In some embodiments, the drawings may have predetermined mounting points or locations based on the frame member position, and the number of fasteners which are needed to secure the sheathing pieces.” 
	See MPEP § 2163(II)(A): “For example, in Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination.”
	The above limitations are for an unsupported combination of elements in the disclosure, as the specification does not convey that the fastening locations are shown in the 3-D tool (claim 1) nor does it convey visual marks on sheathing material panel models within the model in a 3D environment (claim 8) because the disclosure of a 3D model in figure 5 is the framing model and does not show sheathing material (¶ 66 to clarify), nor does it show fastening locations or visual marks on the sheathing material. The description in ¶ 53 of 3D “drawings and models” does not convey with specificity what features are part of these  “gathered…[3D] models…”, and as such similarly does not support the above limitations. 
	While figure 8 does show a 3D illustration as described in ¶ 67, the specification does not convey that this is a 3D model or part of the 3D environment/tool – rather, ¶ 67 conveys that this is an illustration of the floor member with a piece of sheathing material.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 8 is directed towards the statutory category of an article of manufacture. 
	
Step 2, Claim 1 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	…
	Performing… a conflict check on the model of the structure ..., to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict 
	analyzing... the group of members to determine the position and orientation of the members within the model;
	identifying... members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing... an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	…populate the model with a layout of the sheathing material ..., wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown …within the model;
	comparing... the layout of the sheathing material …to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	…manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating... a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A computer method …using 3-D tool, the method comprising:
, by at least one processor,… , by the at least one processor,
sending... a command to the 3-D tool to…
within the 3-D tool;… in the 3-D tool
using a computer learning module

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for optimizing sheathing material requirements for interior floors of-a structure

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Receiving…a model of a structure ..., wherein the model is comprised of a group of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A computer method …using 3-D tool, the method comprising:
, by at least one processor,… , by the at least one processor,
sending... a command to the 3-D tool to…
within the 3-D tool;… in the 3-D tool
using a computer learning module

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for optimizing sheathing material requirements for interior floors of-a structure

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Receiving…a model of a structure ..., wherein the model is comprised of a group of members;
As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 3 is an additional step in the mental process 

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 8
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 8 is:
analyze a model of a structure …to identify a set of frame members, to determine if the frame members are associated with floor joists of the model;
	... incorporate within the model, sheathing material panels that interface with the floor joist members, wherein each sheathing material panel interfaces with at least one floor joist member and a first layout is established;
	... process the first layout and …modify the first layout …to a second layout within the model;
	... simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material, wherein each sheathing material interacts with at least one frame member associated with the floor joist ... identify fastening locations of the sheathing material based on the interface with the at least one member associated with the floor joist and …incorporate a visual mark on each of sheathing material panel models within the model;
	and ... create a set of illustrations files of the sheathing material, wherein each sheathing material has a number assigned based on the installation order of the sheathing material, and fastening locations are identified.

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A computer program product …in a 3-D environment, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
program instructions to…
…within a 3-D environment…
…within the 3-D environment…
…sending a command to the 3-D environment to…
…using a machine learning module…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing materials required for flooring

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A computer program product …in a 3-D environment, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
program instructions to…
…within a 3-D environment…
…within the 3-D environment…
…sending a command to the 3-D environment to…
…using a machine learning module…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing materials required for flooring

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “BIM-based automated design and planning for boarding of light-frame residential buildings”, 2018 

Regarding Claim 8
Liu teaches: 
	A computer program product for determining the sheathing materials required for flooring in a 3-D environment, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising: (Liu, see abstract – “This research thus proposes a rule-based automated building information model (BIM) approach for designing boarding layout and planning material sheet cutting, resulting in practically feasible solutions with minimal material waste.”, then see § 1 ¶ 1 – “Wall studs and floor joists in light-frame walls and floors need to be covered using sheathing and drywall sheets to form the exterior and interior sides.” and see figures 9 and 13-14 – this includes “floor boarding design”)
	program instructions to analyze a model of a structure within a 3-D environment to identify a set of frame members, to determine if the frame members are associated with floor joists of the model; ;(Liu, figure 15 – this is a “Graphic user interface of the prototyped system” which shows an example of a received 3D model of structure in the CAD tool, including the members of the model; also see figure 6, the “input” to the system includes a “BIM” which is a building information model [e.g. the one in figure 15] which as per page 240, col. 1, ¶ 1: “The inputs for the system include: [1] a BIM for the project, containing architectural and structural frame information;”...
 	then see page 241, ¶ 2 “To extract relevant information from the BIM, modelling elements in Autodesk Revit are mapped to those classes (see Fig. 7), while BIM data is extracted to instantiate these objects, thereby facilitating boarding design and planning...To begin, the BIM parser identifies all building elements relevant to the boarding design and planning by their types, such as walls, floors, windows, doors, studs, plates, and joists...” and figure 7 shows that this includes the “Location” of each building component, as well as the orientation, e.g. the “Joist Direction” of the floor layer and the “Rotation” of the studs))
	program instructions to incorporate within the model, sheathing material panels that interface with the floor joist members, wherein each sheathing material panel interfaces with at least one floor joist member and a first layout is established; ; (Liu, page 240, the paragraph split between the columns: “The output of this system comprises a construction-centric BIM allowing construction practitioners to visualise the optimised boarding design in 3D, shop drawings and cutting plan of the resulting boarding design, as well as the boarding sheet purchase plan” wherein this includes the output from the flowchart in figure 13 for the placement of each of the boards, e.g. figure 16 for example of the “Outputs of the prototype system” wherein the “Shop Drawing” depicts the location of the studs for one of the “Drywall” layouts – a skilled person would have inferred a similar drawing for the floor sheathing material with respect to the joists – to clarify, see figure 14 – this populates the model with the “layout design” from “using design algorithms” (figure 13 flowchart) and then “Get[s] the layout design” for the later optimization
as to the interaction with at least one member – the “Boarding Design rules” in figure 13 include “Lay sheet edge on joist” as this is the rule from § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.” – as such, a skilled person would have inferred that the location of the studs and joists relative to the boarding panels would have indicated the mounting/fastening locations (e.g. screwing/nailing each panel into its respective joists/studs) )
program instructions to process the first layout and using a machine learning module modify the first layout within the 3-D environment to a second layout within the model; (Liu, page 238, col. 1, ¶ 2: “To determine the final boarding design alternative, material waste minimization is performed in this research. The material cutting-stock optimiser [example of a machine learning module] is thus incorporated as part of the proposed methodology in order to analyze the material waste for each design alternative [evaluates multiple layouts] as a cutting-stock problem. It should be noted that the cutting-stock problem is a combinatorial optimisation problem that is concerned with how to cut material of stock size into pieces of specified sizes while minimizing the trim loss [41]. The material waste for each design alternative is calculated using the material cutting-stock optimiser by optimizing its material cutting plan; …” - to clarify, see § 5.4 including pages 243-244: “Upon completion of the boarding design configuration for all building elements (i.e., walls or floors), the design alternative is analysed to obtain a thorough cutting list of sheathing/drywall sheets (i.e., quantities of cutting items). The cutting-stock optimiser is then triggered, which takes the combination of available material stock sizes and the generated thorough cutting list as inputs to formulate an optimised cutting plan for this design scenario. Three existing algorithms, Greedy First Fit, Greedy Best Fit, and Greedy Next Fit, are evaluated in developing the cutting-stock optimiser [28].”
	program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material, wherein each sheathing material interacts with at least one frame member associated with the floor joist program instructions to identify fastening locations of the sheathing material based on the interface with the at least one member associated with the floor joist and sending a command to the 3-D environment to incorporate a visual mark on each of sheathing material panel models within the model; (Liu, see figure 13 and see page 242 col. 2 ¶ 3 “A similar procedure is followed for floor boarding layout (see Fig. 13)....” for the description of figure 13  - i.e. this simulates the placement of each piece of sheathing material in an order [example of an installation order] wherein as per at least figure 13 this includes that the “board orientation” was identified by the “joist direction” 
	as to the fastening location/interaction with at least one member – the “Boarding Design rules” in figure 13 include “Lay sheet edge on joist” as this is the rule from § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.” 
As to the visual mark – see figure 16 of Liu which provides examples of the “Outputs of the prototype systems” wherein this figure is focused on the drywall layout and shows each drywall panel as being marked by a label with a number, e.g. “Drywall 4” – and see page 246, col. 1, ¶ 2: “As demonstrated in Fig. 16, the prototyped system generates construction-centric BIMs and shop drawings, thereby significantly enhancing the communication among the project participants…In the interest of brevity, Fig. 16 shows the resulting layout design for one wall” and see figure 14 for “Sheathing and drywall layout modelling in BIM” – as such, a skilled person would have inferred that for the floor boarding there was a similar such output )
	and program instructions to create a set of illustrations files of the sheathing material, wherein each sheathing material has a number assigned based on the installation order of the sheathing material, and fastening locations are identified. (Liu, figure 16 as cited above for the “Shop drawing”, as taken in view of page 246 and figure 14 as cited above, wherein figure 16(b) shows the members on which each “drywall” sheet is a associated with, and § 1 ¶ 1: “In construction practice, boarding sheets of nominal sizes are cut to designed dimensions, then fastened to wood (or metal) studs and joists”  - as such, a skilled person would have inferred that the shown members were visibly depicted because this depicts the fastening locations, i.e. the sheets are “fastened” to the members)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “BIM-based automated design and planning for boarding of light-frame residential buildings”, 2018 in view of Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014, URL: blogs(dot)autodesk(dot)com/bim-and-beam/2014/02/21/manage-clash-detection-of-framing-using-mwf-revit/ 

Regarding Claim 1
Liu teaches:
	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising: (Liu, see abstract – “This research thus proposes a rule-based automated building information model (BIM) approach for designing boarding layout and planning material sheet cutting, resulting in practically feasible solutions with minimal material waste.”, then see § 1 ¶ 1 – “Wall studs and floor joists in light-frame walls and floors need to be covered using sheathing and drywall sheets to form the exterior and interior sides.” and see figures 9 and 13-14 – this includes “floor boarding design”

	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members; (Liu, figure 15 – this is a “Graphic user interface of the prototyped system” which shows an example of a received 3D model of structure in the CAD tool, including the members of the model; also see figure 6, the “input” to the system includes a “BIM” which is a building information model [e.g. the one in figure 15] which as per page 240, col. 1, ¶ 1: “The inputs for the system include: [1] a BIM for the project, containing architectural and structural frame information;”...)
	…
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model; ; (Liu, see page 241, ¶ 2 “To extract relevant information from the BIM, modelling elements in Autodesk Revit are mapped to those classes (see Fig. 7), while BIM data is extracted to instantiate these objects, thereby facilitating
boarding design and planning...To begin, the BIM parser identifies all building elements relevant to the boarding design and planning by their types, such as walls, floors, windows, doors, studs, plates, and joists...” and figure 7 shows that this includes the “Location” of each building component, as well as the orientation, e.g. the “Joist Direction” of the floor layer and the “Rotation” of the studs)
identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor; (Liu, as cited above on page 241 teaches this – i.e. ¶ 2: “To begin, the BIM parser identifies all building elements relevant to the boarding design and planning by their types, such as walls, floors, windows, doors, studs, plates, and [floor] joists.” and see figure 9 which shows a “Schematic diagram of floor layers (gypsum board and oriented strand board).” Including the members relevant to floor boarding design)
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to; (Liu, see figure 9 – this shows the “Schematic diagram of floor layers” and then see figure 13 which is the “Flowchart of floor boarding design” and shows that the system places sheathing material over all of the members until “all floors done” is “Yes”, wherein this is based on the “size” of the members ,i.e. this includes calculating the area over which the floor boarding is applied over the joists, as the system places floor boarding over the entire calculated area for each floor until each floor is “done”, and all floors are “done” [when the area is covered]
to clarify, page 241, col. 1, ¶ 1: “Fig. 8 presents a sample sketch of a wall and its associated sheathing and drywall layers and openings, whereas a sample sketch of a floor along with its associated sheathing and drywall layers is shown in Fig. 9. Extracted geometric information (e.g., vertices of drywall and sheathing layers) is highlighted by the red dots in Fig. 8 and Fig. 9.” – these red dots in figure 9 show vertices for where the floor meets a wall (example of an interior structure and where it interferes with the members associated with the floor joist); as to comparing this term is interpreted to encompass but not be limited to ¶ 67 of the instant specification: “calculate the area which the sheathing material is to be applied to. This takes into account all of the interiors 602, the thickness of the walls, and the other features of the building model which affect the installation of the sheathing material”)
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model; (Liu, page 240, the paragraph split between the columns: “The output of this system comprises a construction-centric BIM allowing construction practitioners to visualise the optimised boarding design in 3D, shop drawings and cutting plan of the resulting boarding design, as well as the boarding sheet purchase plan” wherein this includes the output from the flowchart in figure 13 for the placement of each of the boards, e.g. figure 16 for example of the “Outputs of the prototype system” wherein the “Shop Drawing” depicts the location of the studs for one of the “Drywall” layouts – a skilled person would have inferred a similar drawing for the floor sheathing material with respect to the joists – to clarify, see figure 14 – this populates the model with the “layout design” from “using design algorithms” (figure 13 flowchart) and then “Get[s] the layout design” for the later optimization
as to the mounting location/interaction with at least one member – the “Boarding Design rules” in figure 13 include “Lay sheet edge on joist” as this is the rule from § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.” – as such, a skilled person would have inferred that the location of the studs and joists relative to the boarding panels would have indicated the mounting/fastening locations (e.g. screwing/nailing each panel into its respective joists/studs) )
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated; (Liu, page 238, col. 1, ¶ 2: “To determine the final boarding design alternative, material waste minimization is performed in this research. The material cutting-stock optimiser [example of a computer learning module] is thus incorporated as part of the proposed methodology in order to analyze the material waste for each design alternative [evaluates multiple layouts] as a cutting-stock problem. It should be noted that the cutting-stock problem is a combinatorial optimisation problem that is concerned with how to cut material of stock size into pieces of specified sizes while minimizing the trim loss [41]. The material waste for each design alternative is calculated using the material cutting-stock optimiser by optimizing its material cutting plan; in other words, the material cutting-stock optimiser servers as both ‘material waster calculator’ and ‘material cutting planner’ in this research. Ultimately, the boarding design alternative with minimal material waste among all feasible alternatives is identified as the optimum design and further modelled in the BIM….In addition, the material cutting plan [example of a installation process] associated with the optimised layout design is generated using the cutting-stock optimiser in order to assist construction practitioners in managing field operations.” 
to clarify, see § 5.4 including pages 243-244: “Upon completion of the boarding design configuration for all building elements (i.e., walls or floors), the design alternative is analysed to obtain a thorough cutting list of sheathing/drywall sheets (i.e., quantities of cutting items). The cutting-stock optimiser is then triggered, which takes the combination of available material stock sizes and the generated thorough cutting list as inputs to formulate an optimised cutting plan for this design scenario. Three existing algorithms, Greedy First Fit, Greedy Best Fit, and Greedy Next Fit, are evaluated in developing the cutting-stock optimiser [28].” – the Examiner notes that an optimised cutting plan would have inferred to have been one that minimize material waste, while at the same time minimizing the amount of alterations and using the fewest sheathings as this would have resulted in minimizing the material waste when taken in view of Liu, page 238, col. 2, ¶ 2:  “in this research board cutting is formulated as a one-dimensional cutting-stock problem. It should be noted that the one-dimensional cutting-stock problem is a combinatorial optimisation problem that is concerned with how to cut stock material supplied in standard lengths into pieces of specified lengths while minimising the trim loss (i.e., the amount of material waste) [41]”
sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created; (Liu, page 240, the paragraph split between the columns: “The output of this system comprises a construction-centric BIM allowing construction practitioners to visualise the optimised boarding design in 3D, shop drawings and cutting plan of the resulting boarding design, as well as the boarding sheet purchase plan” and page 238, col. 1, ¶ 2: “Ultimately, the boarding design alternative with minimal material waste among all feasible alternatives is identified as the optimum design and further modelled in the BIM. The resulting visualisation of the optimal boarding design in BIM facilitates communication, verification and implementation of the design solution in a visual, intuitive fashion.”
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. (Liu, figure 6, the “shop drawings” is one of the outputs – see page 245, col. 2, ¶ 1: “In addition, the GUI allows for users to set up a shop drawing configuration in order to generate shop drawings of [floor] sheathing and drywall layout for walls.” and see figure 16(b) for an example – i.e. a set of illustrations/”shop drawings” are generated and output which show the “sheathing... layout” – figure 16(b) shows an example of a shop drawing for the drywall, a skilled person would have inferred that the system would have generated a similar such drawing for the “sheathing...layout” as well
	to clarify, see page 246, col. 1, ¶ 2: “As demonstrated in Fig. 16, the prototyped system generates construction-centric BIMs and shop drawings, thereby significantly enhancing
the communication among the project participants. This feature allowed the authors to verify and validate in a visual manner whether or not a given generated layout complies with practical knowhow.”  as to the numbering – figure 16 shows that each panel is numbered, e.g. “Drywall 4” – a skilled person would have inferred that these were numbered for the installation order, because these drawings are to assist in “enhancing the communication among the project participants”..

Liu does not explicitly teach:
performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;

Fudala teaches:
performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool; (Fudala, ¶¶ 1-2: “Checking for clashes [examples of conflicts] of structural members and MEP is considered industry standard for BIM but LGS or CFS framing is sometimes left out of the equation. Framing, manufacturing and on-site construction are certainly some of the final frontiers for a complete BIM process....With MWF or Metal Wood Framer by StrucSoft Solutions, powerful clash detection tools are available directly in Revit® to auto-detect MEP clashes with walls, floors and ceilings and MEP objects, structural members and generic Revit® families. These clashes can be automatically resolved through the establishment of opening creation rules or a visual report can be generated to allow for manual clash resolution.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a boarding design system wherein: “The building model was first built in Autodesk Revit 2015 [2]; then, a suite of commercial Revit addons, Metal Wood Framer (MWF) [38], was employed to frame building components such as walls and floors.” (Liu, page § 6.1 ¶ 1) with the teachings from Fudala on Revit with the “Metal Wood Framer” program. The motivation to combine would have been that Fudala teaches “powerful clash detection tools [which] are available directly in Revit® to auto-detect MEP clashes with walls, floors and ceilings and MEP objects, structural members and generic Revit® families”.
Also, to clarify: these are already combined, see the citation to Liu above, Liu is already using MWF with Revit, wherein Fudala is teaching on a feature of using this same combination. 

Regarding Claim 3
Liu teaches:
	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. (Liu, figure 13, step: “Identify board orientation based on joist direction” and the later steps – i.e., the sheathing material is placed based on the “joist direction” wherein one of the rules is to “Lay sheet edge on joist”)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting – 16/822,153
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 and 12-13 of copending Application No. 16/822,153 in view of  Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014, URL: blogs(dot)autodesk(dot)com/bim-and-beam/2014/02/21/manage-clash-detection-of-framing-using-mwf-revit/. This is a provisional nonstatutory double patenting rejection.
These instant claim inventions are obvious variations of each other, when the co-pending claim 8 is taken in view of the co-pending dependent claims 12-13. There is a distinction in statutory category, which would have been obvious as the co-pending claim 8 recites “A computer program product…the program instructions comprising” whereas the instant claim 1 recites “A computer method…” – this is an obvious variation. 
The instant claim 1 recites a step of populating the model with a layout of the sheathing material – this is an obvious variation of the co-pending feature of applying the sheathing material panels to the surface.
The instant claim 1 recites comparing an area – this limitation is an obvious variation of the co-pending identification of an area to identify a surface for the sheathing material to be applied
The instant claim 1 recites comparing a layout using a learning module – this is an obvious variation of the co-pending adjustment using a machine learning module step. To clarify on the BRI of these limitations, see ¶ 71 in the ‘153 disclosure, and ¶ 70 in the ‘128 disclosure.

The co-pending claim 8 does not recite:  
performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;

Fudala teaches: performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;  (Fudala, ¶¶ 1-2: “Checking for clashes [examples of conflicts] of structural members and MEP is considered industry standard for BIM but LGS or CFS framing is sometimes left out of the equation. Framing, manufacturing and on-site construction are certainly some of the final frontiers for a complete BIM process....With MWF or Metal Wood Framer by StrucSoft Solutions, powerful clash detection tools are available directly in Revit® to auto-detect MEP clashes with walls, floors and ceilings and MEP objects, structural members and generic Revit® families. These clashes can be automatically resolved through the establishment of opening creation rules or a visual report can be generated to allow for manual clash resolution.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘153 with the teachings from Fudala on Revit with the “Metal Wood Framer” program. The motivation to combine would have been that Fudala teaches “powerful clash detection tools [which] are available directly in Revit® to auto-detect MEP clashes with walls, floors and ceilings and MEP objects, structural members and generic Revit® families”.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822,153 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other. 
The Examiner notes that the ‘153 claimed invention recites the usage of “a machine learning module” such as to replace “the first layer” of sheathing material – this is an obvious variation of the instant claimed usage to modify the first layout to a second layout.
The instant claimed invention recites the simulation of the installation to determine an installation order and identifying associated fastening locations – this is an obvious variation of the subject matter recited in dependent claims 12-13 of the co-pending ‘153, as taken in combination with claim 8 of the ‘153
The instant claimed invention recites that the illustrations have fastening locations that are identified – this is an obvious variation of dependent claim 13 of the co-pending ‘153 act of incorporating the fastening locations into the model.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Application # 16822128
Application # 16822153
Regarding Claim 1
	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:





	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	…
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;


	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 


Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist.
Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

Regarding Claim 8

	A computer program product for determining the sheathing materials required for flooring in a 3-D environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a model of a structure within a 3-D environment to identify a set of frame members, to determine if the frame members are associated with floor joists of the model;
	program instructions to incorporate within the model, sheathing material panels that interface with the floor joist members, wherein each sheathing material panel interfaces with at least one floor joist member and a first layout is established;

	program instructions to process the first layout and using a machine learning module modify the first layout within the 3-D environment to a second layout within the model;
	program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material, wherein each sheathing material interacts with at least one frame member associated with the floor joist program instructions to identify fastening locations of the sheathing material based on the interface with the at least one member associated with the floor joist and sending a command to the 3-D environment to incorporate a visual mark on each of sheathing material panel models within the model;
	and program instructions to create a set of illustrations files of the sheathing material, wherein each sheathing material has a number assigned based on the installation order of the sheathing material, and fastening locations are identified.
Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:

	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 




Double Patenting - 16/822,124
Claims 1, 3, and 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/822,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claimed inventions are obvious variations of each other.
The instant claims are applying sheathing to the floor of a structure – the ‘124 claim 1 is the obvious variation of applying sheathing to the exterior surface of the structure. 
The instant claim 1 recite a step of a conflict check and applying a solution to resolve the conflict – this is an obvious variation of the ‘124 claim 1 recitations of identifying conflicts between frame members and the later recitation of displaying a solution to correct the conflict. 
The instant claim 1 recites the usage of the members orientation and position – this is an obvious variation of the ‘124 claim 1 usage of the position of each of the frame members. 
The instant claims recites the usage of fastening locations and associated features – this is an obvious variation of the ‘124 recitations of the mounting locations and associated features.  
The instant claim 1 recites a step of comparing the layout using a computer learning module – this is an obvious variation of the co-pending ‘124 usage of a machine learning module. To clarify on the BRI of these limitations, see ¶ 75 in the ‘124 disclosure, and ¶ 70 in the ‘128 disclosure. 
The instant claim 1 recites a simulation of the installation of the sheathing material to determine an installation order – this is an obvious variation of the co-pending claim 1 wherein the rendered illustrations including an installation order, as taken in view of the remaining features of the co-pending claim 1 for the simulation of the installation.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16822128
Application # 16822124
Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;

	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

Regarding Claim 3
The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member.
Regarding Claim 8

	A computer program product for determining the sheathing materials required for flooring in a 3-D environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a model of a structure within a 3-D environment to identify a set of frame members, to determine if the frame members are associated with floor joists of the model;
	program instructions to incorporate within the model, sheathing material panels that interface with the floor joist members, wherein each sheathing material panel interfaces with at least one floor joist member and a first layout is established;
	program instructions to process the first layout and using a machine learning module modify the first layout within the 3-D environment to a second layout within the model;
	program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material, wherein each sheathing material interacts with at least one frame member associated with the floor joist program instructions to identify fastening locations of the sheathing material based on the interface with the at least one member associated with the floor joist and sending a command to the 3-D environment to incorporate a visual mark on each of sheathing material panel models within the model;
	and program instructions to create a set of illustrations files of the sheathing material, wherein each sheathing material has a number assigned based on the installation order of the sheathing material, and fastening locations are identified.
Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 




Double Patenting – 16/822,144
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 22 of copending Application No. 16/822,144 in view of  Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014, URL: blogs(dot)autodesk(dot)com/bim-and-beam/2014/02/21/manage-clash-detection-of-framing-using-mwf-revit/. This is a provisional nonstatutory double patenting rejection.
These instant claim inventions are obvious variations of each other.
	The instant claim 1 is for applying sheathing material to floors of a structure, the co-pending claim 1 is for applying sheathing material to a roof – these are obvious variations of each other.
	The instant claim 1 recites analyzing the members to determine the position and orientation of the members – the co-pending claim 1 recites an obvious variation of this of analyzing the members to determine members associated with the roof and then applying sheathing material to the panels, wherein the co-pending claim 22 clarifies that each of the sheathing panels interface with at least one member, and that fastening locations are located on the interface between the panel and the member – this is an obvious variation, as a skilled person would have found it obvious that to have applied the sheathing panels in the manner specified in claim 22 that the system would have to analyze the members to determine their position and orientation. 
	The instant claim 1 recites a step of comparing an area for the sheathing material to be applied to – the co-pending recites that the sheathing material panels are applied to the area of the roof and its associated members. This is an obvious variation.
	The instant claim 1 recites populating the model with the sheathing material – the co-pending recites the obvious variation of incorporating the sheathing material into the model, wherein dependent claim 22 further specifies on this. 

The co-pending claim 1 does not recite:  
performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;

Fudala teaches: performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;  (Fudala, ¶¶ 1-2: “Checking for clashes [examples of conflicts] of structural members and MEP is considered industry standard for BIM but LGS or CFS framing is sometimes left out of the equation. Framing, manufacturing and on-site construction are certainly some of the final frontiers for a complete BIM process....With MWF or Metal Wood Framer by StrucSoft Solutions, powerful clash detection tools are available directly in Revit® to auto-detect MEP clashes with walls, floors and ceilings and MEP objects, structural members and generic Revit® families. These clashes can be automatically resolved through the establishment of opening creation rules or a visual report can be generated to allow for manual clash resolution.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘144 with the teachings from Fudala on Revit with the “Metal Wood Framer” program. The motivation to combine would have been that Fudala teaches “powerful clash detection tools [which] are available directly in Revit® to auto-detect MEP clashes with walls, floors and ceilings and MEP objects, structural members and generic Revit® families”.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 16/822,144 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other. 
To clarify, the instant claim 8 is for applying sheathing material to the floor of a structure, the co-pending claim 16 is for the obvious variation of applying sheathing material to the roof of a structure. The instant claim 1 is for a computer program product, the co-pending claim 8 recites the obvious variation of a system with a processor and storage media executing program instructions. 
The instant claim 8 recites a step of processing the first layout with a machine learning module, the co-pending recites the obvious variation of comparing the first layer using a machine learning module. 
The instant claim 8 recites a step of simulating an installation to determine an installation order and orientation of the panels – this is an obvious variation on the co-pending claim 16 in view of the rendering step, as taken in combination with the prior steps and with claim 20 for the fastening locations and orientation of the sheathing panels.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16822128
Application # 16/822,144
Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	…
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;



	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building using a 3-D tool, comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;

	analyzing, by the at least one processor, the group of members to determine a group of members associated with a roof line;
	processing, by the at least one processor, the group of members to identify a surface which forms a roof;
	incorporating by the at least one processor, the sheathing material into the model within the 3-D tool, wherein a plurality of sheathing material panels are applied to the roof in a first layout; 
	comparing, by the at least one processor, the first layout using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	rendering, by the one or more processor , an illustration of a placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. 

Regarding Claim 22.

	The computer implemented method of claim 1, wherein each of the sheathing material panels interface with at least one member of the group of members, and a set of fastening locations are located based on the interface between the sheathing material panels and the member. 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

Regarding Claim 22.

	The computer implemented method of claim 1, wherein each of the sheathing material panels interface with at least one member of the group of members, and a set of fastening locations are located based on the interface between the sheathing material panels and the member. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for flooring in a 3-D environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a model of a structure within a 3-D environment to identify a set of frame members, to determine if the frame members are associated with floor joists of the model;
	program instructions to incorporate within the model, sheathing material panels that interface with the floor joist members, wherein each sheathing material panel interfaces with at least one floor joist member and a first layout is established;
	program instructions to process the first layout and using a machine learning module modify the first layout within the 3-D environment to a second layout within the model;
	program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material, wherein each sheathing material interacts with at least one frame member associated with the floor joist program instructions to identify fastening locations of the sheathing material based on the interface with the at least one member associated with the floor joist and sending a command to the 3-D environment to incorporate a visual mark on each of sheathing material panel models within the model;
	and program instructions to create a set of illustrations files of the sheathing material, wherein each sheathing material has a number assigned based on the installation order of the sheathing material, and fastening locations are identified.
Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model;
	process the group of members to identify member specific properties;
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created;
	 compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 



Double Patenting – 16/822,172
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 11 of copending Application No. 16/822,172 in view of  Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014.

These instant claim inventions are obvious variations of each other.
	The instant claim 1 is for applying sheathing material to floors of a structure, the co-pending claim 8 recites an obvious variation for applying sheathing material to a ceiling (as the group of members are the ones associated with an intersection between roof trusses and wall panels, i.e. a ceiling).
	The instant claim 1 recites the usage of the orientation and positioning of the members – this is an obvious variation of the co-pending steps for applying the panels to the surface in a predetermined orientation, wherein as per dependent claim 11 the edges of the panels align with centerlines of members. The Examiner notes that a skilled person would have also found it obvious that the fastening/mounting locations are at the centerlines, i.e. the panels are affixed to the members such as by screws and nails. 
	The instant claim 1 recites a step of comparing using a computer learning module – this is an obvious variation of the co-pending adjustment step using a machine learning module. 
	
The co-pending claim 1 does not recite:  
performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;

Fudala teaches: performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;  (Fudala, ¶¶ 1-2: “Checking for clashes [examples of conflicts] of structural members and MEP is considered industry standard for BIM but LGS or CFS framing is sometimes left out of the equation. Framing, manufacturing and on-site construction are certainly some of the final frontiers for a complete BIM process....With MWF or Metal Wood Framer by StrucSoft Solutions, powerful clash detection tools are available directly in Revit® to auto-detect MEP clashes with walls, floors and ceilings and MEP objects, structural members and generic Revit® families. These clashes can be automatically resolved through the establishment of opening creation rules or a visual report can be generated to allow for manual clash resolution.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘144 with the teachings from Fudala on Revit with the “Metal Wood Framer” program. The motivation to combine would have been that Fudala teaches “powerful clash detection tools [which] are available directly in Revit® to auto-detect MEP clashes with walls, floors and ceilings and MEP objects, structural members and generic Revit® families”.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822,172 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other. 
The instant claim 8 is for applying sheathing material to floors of a structure, the co-pending claim 8 recites an obvious variation for applying sheathing material to a ceiling (as the group of members are the ones associated with an intersection between roof trusses and wall panels, i.e. a ceiling).
The instant claim 8 recites a step of identifying fastening locations and incorporating a visual mark on each of the panels within the model – the co-pending claims 12-13 recites the obvious variation of this of aligning the fastening locations and incorporating them into the model. The Examiner also notes that as the co-pending claims 12-13 already incorporate the fastening locations into the model, it would have been obvious to have generated the illustration such that they also incorporate the fastening locations. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16822128
Application # 16/822,172
Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	…
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels;
	identify an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels;
	and generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 
Regarding Claim 11.

	The computer program product of claim 8, wherein the program instructions further comprising, calculate a positioning of the sheathing material, wherein edges of the sheathing material panels align with centerlines of members of the roof trusses.
Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

 Regarding Claim 11.

	The computer program product of claim 8, wherein the program instructions further comprising, calculate a positioning of the sheathing material, wherein edges of the sheathing material panels align with centerlines of members of the roof trusses.

Regarding Claim 8

	A computer program product for determining the sheathing materials required for flooring in a 3-D environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a model of a structure within a 3-D environment to identify a set of frame members, to determine if the frame members are associated with floor joists of the model;
	program instructions to incorporate within the model, sheathing material panels that interface with the floor joist members, wherein each sheathing material panel interfaces with at least one floor joist member and a first layout is established;
	program instructions to process the first layout and using a machine learning module modify the first layout within the 3-D environment to a second layout within the model;
	program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material, wherein each sheathing material interacts with at least one frame member associated with the floor joist program instructions to identify fastening locations of the sheathing material based on the interface with the at least one member associated with the floor joist and sending a command to the 3-D environment to incorporate a visual mark on each of sheathing material panel models within the model;
	and program instructions to create a set of illustrations files of the sheathing material, wherein each sheathing material has a number assigned based on the installation order of the sheathing material, and fastening locations are identified.
Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels;
	identify an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels;
	and generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 





Double Patenting - 16/822,115
Claims 1, 3, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, and 20 of copending Application No. 16/822,115 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other. The instant claimed inventions are for applying sheathing to a floor, the co-pending is for the obvious variation of applying sheathing to interior walls. In addition, there is the obvious variation of the preamble – i.e. instant claim 1 is for a computer method, instant claim 8 is for a computer program product, and co-pending claim 16 is for the obvious variation of a system with a processor and memory executing instructions. 
The instant claim 1 recites a conflict checking step between the members – the co-pending recites an obvious variation of determining if conflicts exist based on a comparison including the members, wherein the co-pending recites applying the specific solution of adjusting one or more of the group of members.
The instant claim 1 recites a step for determining the positioning and orientation of the members – the co-pending recites the obvious variation of extracting properties related to location and positioning of the members. 
The instant claim 1 steps for applying the sheathing material to the model are an obvious variation of the similar steps recited in the co-pending. The instant claim 1 usage of a computer learning module is an obvious variation of the co-pending’s machine learning module. As to the fastening locations/mounting locations – the co-pending recites that the illustrations include “a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model.” – i.e. an obvious variation of what is recited in the instant claims.
The instant dependent claim 3 is an obvious variation of the co-pending claim 18 as the panels maintain a continuous orientation which covers the frame members – a skilled person would have found this an obvious variation of dependent claim 3 because the panel orientation had to be such that it would cover the members (i.e. the orientation of the panels was predetermined obviously based on the orientation of the members).
The instant claim 8 is for similar reasons as stated above an obvious variation of the co-pending claim 16. The Examiner notes that the instant claim 8 recites a feature of incorporating a visual mark on each of the panels – this is an obvious variation of dependent claim 20 in the co-pending which recites the creating of a matching set of fastening locations. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16822128
Application # 16822115
Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 16.

	A system for determining the sheathing materials required interior walls of a building model within a 3D modeling software, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised of a group of members;
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces, wherein interior wall planes are detected;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes;
	a machine learning module to compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known;
	compare the positioning of the sheathing material panel models and the group of members to determine if a conflict exists, wherein one or more of the sheathing material panel models or one or more of the group of members is adjusted to overcome the conflict;
	manipulate the sheathing material panel models within the model, wherein a second model is formed;
	and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 


Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

Regarding Claim 18.

	The system of claim 16, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for flooring in a 3-D environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a model of a structure within a 3-D environment to identify a set of frame members, to determine if the frame members are associated with floor joists of the model;
	program instructions to incorporate within the model, sheathing material panels that interface with the floor joist members, wherein each sheathing material panel interfaces with at least one floor joist member and a first layout is established;
	program instructions to process the first layout and using a machine learning module modify the first layout within the 3-D environment to a second layout within the model;
	program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material, wherein each sheathing material interacts with at least one frame member associated with the floor joist program instructions to identify fastening locations of the sheathing material based on the interface with the at least one member associated with the floor joist and sending a command to the 3-D environment to incorporate a visual mark on each of sheathing material panel models within the model;
	and program instructions to create a set of illustrations files of the sheathing material, wherein each sheathing material has a number assigned based on the installation order of the sheathing material, and fastening locations are identified.
Regarding Claim 16.

	A system for determining the sheathing materials required interior walls of a building model within a 3D modeling software, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised of a group of members;
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces, wherein interior wall planes are detected;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes;
	a machine learning module to compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known;
	compare the positioning of the sheathing material panel models and the group of members to determine if a conflict exists, wherein one or more of the sheathing material panel models or one or more of the group of members is adjusted to overcome the conflict;
	manipulate the sheathing material panel models within the model, wherein a second model is formed;
	and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 

Regarding Claim 20.

	The system of claim 16, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147